Citation Nr: 0529778	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  02-17 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent 
for the service-connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran had active service from September 1961 to 
September 1964, from November 1964 to November 1970, and from 
April 1991 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2002 and December 2002 decisions 
by the RO.  

In December 2003, the Board remanded the veteran's claim for 
further development.


FINDINGS OF FACT

1.  The service-connected PTSD is not shown to have been 
productive of a level of impairment greater than that of 
occupational and social impairment with deficiencies in most 
areas such as judgment, thinking, and mood, due to such 
symptoms as:  near-continuous depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); and the inability to 
establish effective work and social relationships; total 
social and industrial inadaptability is not shown.  

2.  The veteran's service-connected PTSD is shown to be 
productive of a disability picture that more nearly 
approximates that of his being precluded from performing 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
70 percent for the service-connected PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130 including Diagnostic Code 9411 (2005).  

2.  The criteria for assignment of a total compensation 
rating based on individual unemployability have been met.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000).  

This substantially amended the provisions of chapter 51 of 
title 38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (now codified as amended at 38 U.S.C.A. § 
5103 (West 2002)).  

It also requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); 38 U.S.C.A. § 
3.159(b) (2005).  

In letters dated in June 2001, November 2002, and May 2004, 
the RO provided notice to the veteran of what evidence the 
veteran was responsible for obtaining and what evidence VA 
would undertake to obtain.  

In the October 2002 and June 2005 Statements of the Case and 
the December 2002 and June 2005 Supplemental Statements of 
the Case, the RO provided the regulations for compensable 
ratings for all claims, and thereby informed the veteran of 
the evidence needed to substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

All identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  

In light of the favorable action taken hereinbelow, the Board 
will proceed to decide the veteran's claim on the merits.  


I.  Entitlement to increased evaluation for posttraumatic 
stress disorder, currently evaluated as 70 percent disabling.

Background and Analysis

In a May 2002 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned an initial 10 percent rating under Diagnostic Code 
9411, effective on April 26, 2001.  

In a July 2002 rating decision, the RO increased the 
veteran's evaluation to 50 percent disabling, effective on 
April 26, 2001.  

In a December 2003 decision, the Board increased the 
veteran's evaluation to 70 percent disabling, effective on 
April 26, 2001.  

The veteran continues to assert that his PTSD is much more 
severely disabling than reflected by the current 70 percent 
rating.  

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular Diagnostic Code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  

In that case, the United States Court of Appeals for Veterans 
Claims (Court) emphasized the distinction between a new claim 
for an increased evaluation of a service- connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
granted service connection.  

In a former case, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance when assessing an increased rating 
claim.  

In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

The veteran's PTSD is currently evaluated as 70 percent under 
Diagnostic Code 9411, effective April 26, 2001.  

Under the criteria, a 70 evaluation requires occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  

During the course of this appeal, the veteran was afforded 
formal VA psychiatric examinations in April 2000 and June 
2002.  The record also contains VA outpatient treatment 
records.  

At the April 2000 VA examination, the veteran asserted 
symptoms of anxiety and depression.  He had contact with very 
few, if any, people, except for those that he encountered 
during the course of his treatment modalities.  

He had trouble falling and staying asleep, and woke up 
frequently during the night.  He had nightmares three to four 
times per week, which woke him in a cold sweat and which 
caused him to be frightened for the rest of the day.  

The veteran described himself as irritable and angry, and 
stated that he avoided people in an effort to avoid 
discharging his distress and anger at them.  Being around 
people upset him, he avoided crowds, encounters with others, 
and  discussions about Vietnam.  

The veteran reported that it was difficult to focus or 
concentrate and also that he did not leave the house or 
interact with others.  The veteran had difficulty with 
appetite and with sleep.  He felt guilty about his past 
behavior, both in Vietnam and afterwards.  He described a 
generalized attitude of apathy, amotivation, and anergia.  

The veteran was disgusted with himself, frequently thought 
about suicide in a passive sense and generally looked at his 
life as empty and as having no purpose.  He rarely saw any 
reason to "hang around," could not concentrate, and was 
constantly on edge.  He felt that his life was over and that 
there was little or no expectation that things would get 
better in the future.  

The veteran was married and divorced twice and had a total of 
5 children, but one was dead from suicide. After military 
service, the veteran had a number of jobs, most of which had 
been of some source of distress for him.  

On the Beck Depression Inventory, the veteran obtained a very 
significant score of 49, which indicated severe depression 
and which was consistent with the clinical portrait 
presented.  On the Mississippi scale for combat related PTSD, 
the veteran obtained a score of 134, which was well above the 
cut off score to establish PTSD.  He acknowledged at least 
moderate distress on 65 of the 90 items on the SCL-90 and of 
those 65 indicated significant to marked distress on eight 
items.  Those tests were consistent with each other and in 
general with the clinical portrait presented, as was usually 
the case.  

The veteran acknowledged that he had difficulty with 
concentration and attention span.  His mood was severely 
depressed.  It seemed hard for him to muster the strength to 
put several thoughts together to reply to inquiries.  

The veteran rarely made eye contact with the examiner, seemed 
completely internally preoccupied, stared off at the floor 
and in general appeared to be a man without energy, without 
hope, without motivation or direction.  

The veteran presented this in a very credible manner.  He was 
pleasant and cordial, on the other hand, and yet his affect 
was extremely restricted and blunted to the point of being 
almost completely flattened.  He appeared to be walking 
around in a daze, both internally and externally.  

The diagnostic impressions were those of PTSD, chronic; major 
depressive disorder, chronic, severe, and secondary to PTSD; 
and polysubstance dependence, chronic, severe, currently in 
short term full remission.  Global Assessment of Functioning 
(GAF) score was noted as 45.  The examiner noted that the 
veteran had showed little or no response to treatment thus 
far.  

The June 2002 VA examination indicates that the veteran 
reported very few changes in his life since the time of his 
last VA examination.  The veteran had very limited contact 
with any individuals except for his youngest son, 20 years 
old, who occasionally lived with the veteran when he was out 
of work.  

The veteran had little contact with his other children, who 
live out of the area, a cousin and a brother who live in the 
area.  He denied any close friends or romantic or sexual 
involvements in recent years.  He got along with his 
neighbors, but had no real relationship with them.  The 
veteran denied that he did not belong to any clubs, go to 
church or have any routine hobbies.  

The veteran's subjective complaints were consistent with 
those voiced at the times of his previous compensation and 
pension examination.  He had recurrent and intrusive memories 
of Vietnam, though he said they were somewhat reduced in 
recent years as far as frequency.  He had progressing 
nightmares several times a week.  

He had flashbacks once every week or two.  He would get 
intense psychological and physiological reactivity at times 
when he was exposed to internal or external cues resembling 
his experiences in Vietnam.  At those times, he said that he 
got sweaty and shaky.  

The veteran generally made efforts to avoid thoughts, 
feeling, or conversations associated with his Vietnam 
experience, though he would talk to the veterans at his PTSD 
group at times.  He avoided activities or places and people 
that aroused those recollections as well.  He indicated, for 
example, that he usually walked away from the television if 
there was something on about war.  

He did not report any inability to recall important aspects 
of the trauma.  He had a very decreased interest in 
participation in activities and did very little other than 
staying at home.  He had a restricted range of affect 
otherwise.  

The veteran had very disrupted sleep and at times had trouble 
falling asleep.  He said that he would sleep for several 
hours then be up and may or may not go back to sleep.  He 
also said that he catnapped throughout the day at times.  

He experienced irritability and outbursts of anger, though by 
avoiding people had reduced the frequency of that.  The 
veteran had difficulty concentrating.  He was hypervigilant, 
but had no significantly exaggerated startle response, but 
said that it was worse some years ago.  

The veteran stated that he was depressed everyday and had 
very little interest or pleasure in almost all activities.  
He had loss of energy.  He had noted diminished ability to 
think or concentrate.  He had some thoughts of death, but 
denied any suicidal ideation in the last year or so.  He said 
that his homicidal ideation was present but he would not act 
on it unless he was defending himself.  

The veteran reported that he could feel significant anxiety 
when he left his apartment, but did not seem to have panic 
attacks.  

The veteran's grooming was adequate, as was his hygiene, 
though he looked somewhat disheveled and had a short beard.  
He was alert and oriented.  His spoken language was fluent, 
though limited in spontaneous productivity.  He exhibited 
adequate social skills and made decent eye contact.  His 
affect and mood were very flat, though he did give a very 
slight smile and joked very subtly once or twice during the 
interview.  

The veteran denied any ritualistic behaviors, though some 
checking behavior was evident.  He denied any impaired 
impulse control such as gambling.  The veteran said that 
since he had stopped using alcohol and marijuana, he had more 
difficulty sleeping and found himself struggling with that 
ramification.  His insight about his problems and judgment 
were somewhat difficult to judge, but appeared grossly 
intact.  

The diagnoses were those of PTSD, chronic; major depressive 
disorder, recurrent secondary to PTSD; and cannabis abuse in 
sustained remission per veteran's report.  GAF score was 
reported as 45.  

The examiner noted that the veteran was competent to manage 
his funds.  He noted that the veteran continued to exhibit 
symptoms of PTSD and depression secondary to that disorder.  

The examiner indicated that the severity of the veteran's 
symptoms had increased since the last examination.  The 
veteran was considered unemployable due to his psychiatric 
and medical problems, which were unlikely to improve in the 
future.  

The VA outpatient treatment records show continued treatment 
and therapy for PTSD from 2002 through 2005.  During that 
time period, the evidence shows that the veteran consistently 
denied suicidal or homicidal ideations.  He continued to 
isolate himself, suffer from flashbacks, and have panic 
attacks when in crowded situations.  He was assigned GAF 
scores that ranged from 50 to 57.  

A June 2003 VA individual therapy note indicates that for the 
veteran, the mere act of writing would provoke great anxiety.  
He continued to limit his activities outside the home.  

A February and May 2004 VA individual therapy notes indicate 
that the veteran denied suicidal or homicidal ideations.  He 
reported having panic attacks that would occur in public.  He 
found it hard to go to the store, and would go on off hours.  
He reported having a feeling of dread.  He felt that his 
anxiety was somewhat helped by his medications.  

The veteran was noted to be very guarded, with poor 
concentration and hypervigilance.  The examiner noted that 
the veteran struggled with very basic daily living.  

A July 2004 VA individual therapy note indicates that the 
veteran was staying home more than usual.  It was noted that 
the veteran was generally well kept.  There was no evidence 
of hallucinations or delusions.  

An April 2005 VA individual therapy note indicates that the 
veteran did not endorse suicidal or homicidal ideations.  It 
was noted that the most current GAF score was 53, which was 
assigned in March 2005.  

Following a careful review of the evidence, the Board finds 
that the medical evidence does not demonstrate that the 
veteran's symptoms attributed to the service-connected PTSD 
equate favorably to the criteria for the assignment of a 100 
percent rating, therefore, an increased schedular rating is 
not warranted in this case.  

The medical evidence shows that the veteran was not in 
persistent danger of hurting himself or others, he did not 
have hallucinations or delusions, and he had a well-kept 
appearance.  

While it was noted in May 2004 that the veteran struggled 
with the very basic activities of daily living, there is no 
indication that he was unable to perform his activities of 
daily living. There was no indication that the veteran had 
disorientation to time and place, or memory loss for names of 
close relatives or his own name.  

Additionally, throughout the appeal period, the veteran was 
assigned GAF scores that ranged from 45 to 57.  The Board 
notes that the most current GAF score assigned was 53.  

The overall findings, in the Board's opinion, are consistent 
with the criteria of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgement, thinking, or mood, and the inability to 
establish and maintain effective relationships.  

According to the Fourth Edition (DSM-IV) of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, a GAF score in the 41 to 50 range 
reflects serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  

A GAF score of 51-60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  

The Board finds that the medical evidence when viewed in its 
entirety does not support the assignment of a 100 percent 
schedular rating.  Notably, for the last 3 years, the veteran 
has been assigned GAF scores that denote moderate symptoms.  

In reaching this conclusion, the Board notes that the medical 
evidence does not show that the veteran has total occupation 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

Additionally, the Board has considered whether the veteran is 
entitled to "staged" rating for his service-connected PTSD 
as prescribed by the Court in Fenderson v. West, 12 Vet. App. 
119 (1999).  

However, at no time since service has the service-connected 
disability been more disabling than as currently rated.  

Accordingly, the Board finds that the evidence is against the 
claim for a schedular rating higher than 70 percent for PTSD.  
38 U.S.C.A. § 5107(b).   


II.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

Total disability will be considered to exist where there is 
present any impairment of mind and body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities and there is one 
disability ratable at 60 percent or more, or, if more than 
one disability, at least one disability ratable at 40 percent 
or more and a combined disability rating of 70 percent.  See 
38 C.F.R. § 4.16.  

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  

Neither nonservice-connected disabilities nor advancing age 
may be considered in the determination.  38 C.F.R. §§ 3.341, 
4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The veteran currently has a 70 percent evaluation for the 
service-connected PTSD.  

In a May 2004 statement, the veteran indicated that PTSD 
first affected his full time employment in 1995.  

The veteran stated that the last time he worked full-time was 
in 1991.  He indicated that he was receiving ongoing 
treatment through the VA for PTSD.  He stated that he had 
received four years of high school education.  

As noted previously, at the June 2002 VA examination, the 
examiner noted that the veteran was considered unemployable 
due to his psychiatric and medical problems, which were 
unlikely to improve in the future.  

VA outpatient treatment records from 2002 to 2005 indicate 
that the veteran would have panic attacks when in crowded 
situations.  It was noted that the mere act of writing 
provoked great anxiety in the veteran.  

It was also stated that the veteran had great difficulty 
simply going to the store, he had hypervigilance, feelings of 
dread, and he struggled with very basic daily living.  

Therefore, the Board finds that the veteran's service-
connected PTSD symptoms, as described above, have in the 
past, and currently, greatly limit his ability to obtain and 
maintain employment.  

Thus, because the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability, and he has one disability ratable at 60 
percent or more (the veteran's 70 percent evaluation for 
PTSD), the Board finds that a total disability evaluation 
based on individual unemployability due to service-connected 
disability is warranted.  



ORDER

An initial rating in excess of 70 percent for the service-
connected PTSD is denied.  

A total disability evaluation based on individual 
unemployability due to service-connected disability is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


